    Case 4:17-cr-00073-ALM-KPJ Document 108 Filed 12/11/18 Page 1 of 1 PageID #: 237


                             IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


     UNITED STATES OF AMERICA          §
                                       §
     VS.                               §                                No 4:17-cr-73 ALM
                                       §
     HERNANDO JOSE USCATEGUI-SANTACRUZ §


            ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

            The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

     Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

     Criminal Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by

     Federal Rule of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on

     Guilty Plea before the United States Magistrate Judge Kimberly C. Priest Johnson. The magistrate

     judge recommended the Court accept Defendant’s guilty plea. She further recommended the Court

     adjudge Defendant guilty of Count One of the Indictment filed against Defendant.

            The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

     the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

     Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

.    acceptance of the plea agreement until after review of the presentence report. It is further

     ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

     and recommendation, Defendant, Hernando Jose Uscategui-Santacruz, is adjudged guilty of the

     charged offense under Title 21, United States Code, Section 963.

          SIGNED this 11th day of December, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
